                  Case: 19-35036, 01/14/2019, ID: 11152807, DktEntry: 1-1, Page 1 of 3
                 Case 4:17-cv-00029-BMM Document 246 Filed 01/15/19 Page 1 of 3
                                        Office of the Clerk
                       United States Court of Appeals for the Ninth Circuit
                                      Post Office Box 193939
                               San Francisco, California 94119-3939
                                           415-355-8000
Molly C. Dwyer
Clerk of Court                            January 14, 2019


       No.:                    19-35036
       D.C. No.:               4:17-cv-00029-BMM
       Short Title:            Indigenous Environmental Net, et al v. DOS, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
         Case: 19-35036, 01/14/2019, ID: 11152807, DktEntry: 1-1, Page 2 of 3
        Case 4:17-cv-00029-BMM Document 246 Filed 01/15/19 Page 2 of 3



                   UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    JAN 14 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 INDIGENOUS ENVIRONMENTAL                      No. 19-35036
 NETWORK; NORTH COAST RIVERS
 ALLIANCE,
                                               D.C. No. 4:17-cv-00029-BMM
               Plaintiffs - Appellants,        U.S. District Court for Montana,
                                               Great Falls
   v.
                                               TIME SCHEDULE ORDER
 UNITED STATES DEPARTMENT OF
 STATE; THOMAS A. SHANNON, Jr.,
 in his official capacity as U.S. Under
 Secretary of State; UNITED STATES
 FISH AND WILDLIFE SERVICE, a
 federal agency; JAMES W. KURTH, in
 his official capacity as Acting Director
 of the U.S. Fish and Wildlife Service;
 RYAN K. ZINKE, in his official
 capacity as U.S. Secretary of the
 Interior,

               Defendants - Appellees,

 TRANSCANADA KEYSTONE
 PIPELINE, LP; TRANSCANADA
 CORPORATION,

               Intervenor-Defendants -
 Appellees.



The parties shall meet the following time schedule.
        Case: 19-35036, 01/14/2019, ID: 11152807, DktEntry: 1-1, Page 3 of 3
       Case 4:17-cv-00029-BMM Document 246 Filed 01/15/19 Page 3 of 3
If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., January 22, 2019        Mediation Questionnaire due. If your registration for
                              Appellate ECF is confirmed after this date, the
                              Mediation Questionnaire is due within one day of
                              receiving the email from PACER confirming your
                              registration.
Wed., February 13, 2019       Transcript shall be ordered.
Fri., March 15, 2019          Transcript shall be filed by court reporter.
Wed., April 24, 2019          Appellants' opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Fri., May 24, 2019            Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Janne Nicole Millare Rivera
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
